Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2014

                                      No. 04-14-00720-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF N.D.,


                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2014-MH-3263
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
        The notice of appeal was timely filed on October 10, 2014. The clerk’s record was filed
on October 17, 2014. On October 28, 2014, the court reporter filed a Notification of Late Record
stating that the record would not be filed until December 1, 2014 due to technical difficulties
requiring the reporter to manually transcribe the record. The court reporter is reminded that
section 574.070 of the Health and Safety Code provides that once the notice of appeal is filed,
the trial court clerk is required to “immediately send a certified transcript of the proceedings to
the court of appeals.” TEX. HEALTH & SAFETY CODE ANN. § 574.070(e) (West 2010). In
addition, this Court “shall give an appeal under this section preference over all other cases and
shall advance the appeal on the docket.” Id. § 574.070(c). Accordingly, we ORDER the court
reporter to file the reporter’s record no later than November 17, 2014.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court